DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3 are amended. Claims 9, 12-20 and 24 are cancelled. Claims 26 and 27 are newly added. Claims 1-8, 10-11, 21-23 and 25-27 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 10/2/2020 is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10-11, 21-22 and 25-26 are rejected under 35 U.S.C. 103 as being obvious over Yamada (JP 2010142473, machine translation relied upon) in view of Yoshida (US 9,649,281) and Katzer (US 3,510,337) and Fujimoto (US 2009/0320996) and Falo Jr. (US 2011/0098651) and Lee (US 6,228,294).

Regarding claims 1-2 and 11, Yamada discloses a method for producing a needle like body [0001] in which resin polymer resin ([0018], figure 1, reference numeral 12), which is considered to meet the claim limitation of a needle forming solution, is filled into cavities of a replica ([0016], [0022], figure 1b, reference numeral 11), which is considered to meet the claim limitation of an intaglio plate having recesses that correspond to the needle shape. The product has a pedestal portion in the form of an acicular body (figure 2, reference numeral 3), which is considered to meet the claim limitation of support substrate, having microneedles that project from it ([0022], figure 2, reference numeral 2). One of ordinary skill in the art would recognize that the array is compressed from above the film due to the presence of downward facing arrows above the support plate (figure 1d). The resin is melted ([0026], figure 1c) and then subjected to a pressing treatment ([0028], figure 1d). During the heat melting treatment, large amounts of water in the resin are evaporated and released [0019], which is considered to meet the claim limitation of removing a liquid component. The support plate is removed from the resin following pressing and curing of the resin [0031]. One of ordinary skill in the art would recognize that the support plate is used to form a portion of the mold surrounding the resin article that is being shaped. The needle shaped body is removed from the replica plate following molding [0031]. Yamada does not explicitly disclose (a) providing a hydrophilic coating, (b) disposing a film on the needle forming solution resin, (c) disposing the peel off layer film on the needle forming solution resin prior to heating, (d) the peel off layer film coated with a fluororesin, (e) the peel off layer being air permeable, (f) removing the liquid component after compressing with the press member but prior to removing the formed needle from the plate, and (g) providing additional resin.
Regarding (a), Lee teaches a compression molding method that reduces or removes adhesion between a mold substrate and a polymer material (abstract) in which a monolayer of chemical material changes the mold so that it has a hydrophilic property to prevent adhesion (column 5, lines 1-9).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polymer resin and replica of Yamada with the hydrophilic coating of Lee. One would have been motivated to do so since Lee teaches that providing a hydrophilic layer allows easier removal of polymers from a mold.
 Regarding (b), Yoshida teaches a method of manufacturing a transdermal absorbing sheet with needle like protrusions (abstract) in which a peel off sheet, which is considered to meet the claim limitation of a film, is attached to a needle array (column 16, lines 42-50) to assist in removal of the needle array from a mold, after which the peel off sheet is itself peeled off (column 16, lines 51-57).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the replica plate removal of Yamada with the peel off sheet of Yoshida. One would have been motivated to do so since Yoshida teaches a peel off sheet that aids removal of a microneedle array from a mold plate.
Regarding (c) and (f) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to order the method steps as claimed. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP § 2144.04 (IV)(C).
Regarding (d), Katzer teaches coating mold surfaces with a fluorocarbon as a mold release agent (column 1, lines 63-72) where the fluorocarbon is a fluorocarbon resin (abstract). Katzer additionally teaches that this coating permits molded articles to be readily removed following the molding process (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine peel off sheet of modified Yamada with the fluorocarbon resin of Katzer to increase the ease of removing the peel off sheet. One would have been motivated to do so since modified Yamada discloses that the support plate is removed following use as a mold surface for the resin and Katzer teaches that providing fluororesin coatings on mold surfaces allows easy removal of the molded article.
Regarding (e), Fujimoto teaches a substrate sheet made from highly permeable polyethylene terephthalate fiber that adheres to an underlying material [0028] and has good adhesion to adjacent layers [0027].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the PET of modified Yamada with the PET of Fujimoto. One would have been motivated to do so since Fujimoto teaches a PET substrate sheet that has good adhesion to adjacent layers.
Regarding (g), Falo Jr. teaches a method of forming a microneedle array (abstract) in which a production mold is cleaned and reused for further casting of microneedle arrays [0075] to greatly reduce fabrication costs [0074].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the replica plate of modified Yamada with the reusable mold of Falo Jr., and to begin further production cycles using the same plate. One would have been motivated to do so since Falo Jr. teaches casting multiple microneedles arrays using the same mold greatly reduces fabrication costs.

Regarding claim 3, Yamada discloses that water [0020] is removed from the resin by the heat melting treatment [0026].

Regarding claim 10, Yamada discloses that the resin is heated so that large amounts of water are vaporized while the resin is being shaped [0019], which one of ordinary skill in the art would recognize indicates that the resin is subjected to a drying process. Yoshida teaches that the peel off sheet is itself peeled off following the molding process (column 16, lines 51-57). 

Regarding claim 21, Yamada discloses that the support plate is in the shape of a bar (figure 1c).

Regarding claim 22, Yamada discloses that the support plate is made from Teflon resin [0030].

Regarding claim 25, Yoshida teaches that a multilayer film can be produced (abstract) in which the second layer is applied to the first layer after the first layer has been temporarily dried (column 14, lines 24-31).

Regarding claim 26, Yamada discloses that the resin is starch [0018], which one of ordinary skill in the art would recognize is a polysaccharide.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2010142473, machine translation relied upon) in view of Yoshida (US 9,649,281) and Katzer (US 3,510,337) and Fujimoto (US 2009/0320996) and Falo Jr. (US 2011/0098651) and Lee (US 6,228,294) as evidenced by Kominami (US 2019/0015652).

Regarding claim 4, the combination as set forth above is referred to as modified Yamada. Yamada additionally discloses that the low molecular weight component is water [0020] and that the low molecular weight component is absorbed into the resin during the combined pretreatment and compressing steps [0017]. Modified Yamada does not explicitly teach the peel off sheet composed of a needle material.
Kominami teaches a microneedle formed from PET [0039], and the PET film of modified Yamada is therefore considered to be made from a needle forming material.

Regarding claim 5, Yamada discloses that support plate is impregnated with the water prior to being brought into contact with the surface of the resin [0017]. One of ordinary skill in the art would recognize that the film would be attached to the support plate and therefore the impregnated water.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2010142473, machine translation relied upon) in view of Yoshida (US 9,649,281) and Katzer (US 3,510,337) and Fujimoto (US 2009/0320996) and Falo Jr. (US 2011/0098651) and Lee (US 6,228,294) as applied to claim 1 above, and further in view of Rogers (US 2013/0041235) as evidenced by De Winter (US 3,590,585).

Regarding claim 6, modified Yamada teaches all the claim limitations as set forth above. Yamada additionally discloses that the low molecular weight component is water [0020] and that the low molecular weight component is absorbed into the resin during the combined pretreatment and compressing steps [0017]. The support plate is removed following the molding process [0031]. The needle is made from a biocompatible resin [0018], which is considered to meet the claim limitation of a needle material. Modified Yamada does not explicitly teach the peel off sheet composed of a water soluble material.
Rogers teaches a transfer substrate [0010] that supports a flexible or stretchable surface [0031] and is entirely removed by dissolving [0032] it with water [0452] after the transfer is completed [0450]. The transfer substrate is PVA [0452] which is polyvinyl alcohol [0523].
De Winter teaches that polyvinyl alcohol is a water soluble material (column 3, lines 25-27).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the peel off sheet of modified Yamada with the transfer substrate of Rogers. One would have been motivated to do so since Rogers teaches a substrate that is removed when transfer is completed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2010142473, machine translation relied upon) in view of Yoshida (US 9,649,281) and Katzer (US 3,510,337) and Fujimoto (US 2009/0320996) and Falo Jr. (US 2011/0098651) and Lee (US 6,228,294) and Rogers (US 2013/0041235) as evidenced by De Winter (US 3,590,585) as applied to claim 6 above, and further in view of Vrdoljak (WO 2012/066506).

Regarding claim 7, modified Yamada teaches all the claim limitations as set forth above. Yamada discloses that the microneedle is made from a biocompatible material [0018]. Modified Yamada does not explicitly disclose the needle material used to form the microneedles being the same as the peel off sheet material.
Vrdoljak teaches a method for molding a microneedle that pierces the skin of a subject (abstract) in which PVA is a suitable microneedle material for drug delivery (page 32, lines 6-22). One of ordinary skill in the art would recognize that use of the microneedle to pieces the skin indicates that PVA is a biocompatible material.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the biocompatible resin of modified Yamada with the PVA microneedle of Vrdoljak. One would have been motivated to do so since Vrdoljak teaches that PVA is a suitable material for making microneedles used in a body.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2010142473, machine translation relied upon) in view of Yoshida (US 9,649,281) and Katzer (US 3,510,337) and Fujimoto (US 2009/0320996) and Falo Jr. (US 2011/0098651) and Lee (US 6,228,294) as applied to claim 1 above, and further in view of Jung (US 2011/0240201).

Regarding claim 8, modified Yamada teaches all the claim limitations as set forth above. Modified Yamada does not explicitly teach the needle resin including a substance to be delivered.
Jung teaches a method of manufacturing a microneedle microstructure [0064] in which a viscous polymer composition [0039] is shaped and then solidified [0036]. The viscous composition contains an active ingredient that induces a pharmacological or cosmetic effect when introduced into a subject [0041] that does not involve degradation of the active ingredient in the microneedle [0009].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the microneedles of modified Yamada with the viscous composition having an active ingredient of Jung. One would have been motivated to do so since Jung teaches a method of forming microneedles that does not cause degradation of the active ingredient.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2010142473, machine translation relied upon) in view of Yoshida (US 9,649,281) and Katzer (US 3,510,337) and Fujimoto (US 2009/0320996) and Falo Jr. (US 2011/0098651) and Lee (US 6,228,294) as applied to claim 1 above, and further in view of Tobinaga (US 8,353,861).

Regarding claim 23, the combination as set forth above is referred to as modified Yamada. Yamada discloses that the maximum opening size of the recesses in the plate is 200 microns and that the depth of the recess is 300 microns [0040]. Modified Yamada does not explicitly teach the height of the microneedles being between 30 and 200 microns.
Tobinaga teaches a microneedle applicator having needles to inject drugs into the skin (abstract). The needles have a height of 50 to 70 microns to avoid inflicting any pain (column 6, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine microneedles of modified Yamada with the height of Tobinaga. One would have been motivated to do so since Tobinaga teaches microneedles that provide drugs to the skin without inflicting pain.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2010142473, machine translation relied upon) in view of Yoshida (US 9,649,281) and Katzer (US 3,510,337) and Fujimoto (US 2009/0320996) and Falo Jr. (US 2011/0098651) and Lee (US 6,228,294) as applied to claim 1 above, and further in view of Nazarova (US 6,221,467).

Regarding claim 27, modified Yamada teaches all the claim limitations as set forth above. Modified Yamada does not explicitly teach the hydrophilic coating made by spraying a solution.
Nazarova teaches a method of applying a hydrophilic coating by spraying a body with polyvinylpyrrolidone in IPA/water (column 7, lines 23-27).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hydrophilic coating of modified Yamada with the spraying of Nazarova. One would have been motivated to do so since Lee teaches a hydrophilic coating to improve mold release and Nazarova teaches applying a hydrophilic coating by spraying a solution.

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the cited references are silent as to a hydrophilic treatment, (b) that it is not obvious to split process steps in two since the processes are not equivalent in terms of function and outcome, and (c) that the rejection relies on hindsight reasoning.
Regarding (a), applicant’s arguments are moot since they do not address the teachings of Lee as set forth above.
Regarding (b), while applicant may be correct in stating that the cited references do not teach the claimed order of steps, the Courts have held that selection of any order of performing process steps constitutes a prima facie case of obviousness in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and MPEP § 2144.04. In this case, applicant refers to the teachings of figure 16 to show that having multiple layers enables delivery of multiple substances. However, neither figure 16 nor applicant’s arguments indicate that the multiple layers must be applied in a particular order to deliver the multiple substances. They rather indicate that the final product must have multiple layers but do not clearly state that the order in which the layers are deposited, let alone that the order produces a material difference in the final effectiveness of the product. Furthermore, the claims do not presently require a product having two layers releasing different substances.
The Examiner would be receptive to further arguments regarding the obviousness of changing the order of process steps. Topics for such arguments may include, but are not limited to, that merely changing the order of the process steps would result in a product having different characteristics or that changing the order of the process steps would go against the teachings of the cited references. Such arguments could be submitted in the form of an after final amendment.
Regarding (c), in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case the Courts have held that changes in the order and/or sequence of process steps is prima facie obvious. These changes are not based on hindsight but are instead relatively minor changes that are readily apparent to one of ordinary skill in the art.

Regarding claims 2-8, 10-11, 21-23 and 25-27, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim. However, claim 1 is rejected as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/JACOB T MINSKEY/               Primary Examiner, Art Unit 1748